DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7, and 13 are objected to because of the following informalities:  It is not clear what the applicant means by “respectively”.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Maxime Blangero et al ( WO 2015/189740, here after Belangero), further in view of Eric Maria Kelder et al (U. S. Patent Application: 2009/0155590, here after Kelder), and J. A. McCormick et al, J. Vac. Sci. Technol. A 25, 67(2007), 67-74, here after McCormick.
Claim 1 is rejected. Belangero teaches a method of making coated oxide(aluminum oxide) material comprising providing a particulate material comprising lithiathed nickel cobalt aluminum(or manganese) oxide(active material)[page 2 lines 26-
 (b) Treating the particulate active material with a alkyl metal compound,
(c) treating the material obtained in step (b) with moisture, and repeating the sequence of steps (b) and (c), wherein steps (b) and (c) are carried out in a vessel[0014, 0026-0031]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have a method of coating Belangero particles with aluminum oxide with method of Kelder, because Belangero teaches suitable method of making coated lithiated active material with aluminum oxide. Belangero teaches the oxide active material particles are coated with aluminum oxide with ALD, but does not teach the ALD reaction chamber has at least one part rotates around a horizontal axis. McCormick teaches a method of coating oxide particles with aluminum oxide in an ALD reactor (using with trimetylaluminum), when the reactor is rotated rotary around horizontal axis to have the coating more effective [abstract, fig. 2]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have a method of coating that Belangero and of Kelder teach when the ALD chamber is rotated around horizontal axis( in McCormick reactor), because McCormick teaches McCormick teaches it is helps the coating to happens more effectively.
Claim 2 is rejected as Kelder teaches the alkyl metal compound is tri-methyl-aluminum [claim 12].

Claim 7 is rejected as Kelder teaches the particles are cohesive (agglomerated) [0035 last two lines].
Claim 8 is rejected as McCormick teaches the vessel rotates with speed of 16p rpm [Page 71 lines 15-17].
Claim 9 is rejected. Kelder does not teach the reaction temperature, however Dadheech teaches reaction happens at 180[page 71, column 1 lines 20-22]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have a method of coating that Belangero, Kelder, and McCormick teach where the reaction temperature is at 160C, because it is suitable temperature for growing aluminum oxide layer by ALD.  
Claim 10 is rejected as Kelder teaches the reactor is flushed with inert gas (nitrogen) between steps (b) and (c) [0026].
Claim 10 is rejected as McCormick teaches the reactor is flushed with inert gas (nitrogen) between steps (b) and (c) [explanation of fig. 5]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have a method of coating that Belangero, Kelder, and McCormick teach when the coating with ALD method is based on what McCormick teach, because McCormick teaches suitable ALD method to effectively coat oxide particles with aluminum oxide.
Claim 11 is rejected as McCormick teaches the reactor is evaculated between steps (b) and (c) [explanation of fig. 5]. Therefore it would have been obvious to one of 
Claim 13 is rejected as McCormick teaches removing coated oxide material from the vessel by pneumatic conveying [page 71 last 3 lines, page 72 lines 1-7]. 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Maxime Blangero et al ( WO 2015/189740, here after Belangero), Eric Maria Kelder et al (U. S. Patent Application: 2009/0155590, here after Kelder), and J. A. McCormick et al, J. Vac. Sci. Technol. A 25, 67(2007), 67-74, here after McCormick, as applied to claim 1 and further in view of Gayati V. Dadheech et al( U. S. Patent Application: 2017/0327948, here after Dadheech).
Claim 4 is rejected. McCormick does not teach the rotating vessel has baffles. Dadheech teaches a method of coating particles in ALD vessel where the vessel is rotating in horizontal direction and has baffles in order to help following the powder material to facilitate contact between the powder material and the one or more coating precursors [fig. 1, abstract, 0027]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have a method of coating that Belangero, Kelder, and McCormick teach where the vessel has baffles, because it helps following the powder enhance contact between the powder material and coating precursors.  
Claim 5 is rejected as McCormick, and Dadheech both teach the vessel is in cylindrical shape (McCormick fig.2, Dadheech fig. 1).
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maxime Blangero et al ( WO 2015/189740, here after Belangero), Eric Maria Kelder et al (U. S. Patent Application: 2009/0155590, here after Kelder), and J. A. McCormick et al, J. Vac. Sci. Technol. A 25, 67(2007), 67-74, here after McCormick, as applied to claim 1 and further in view of David M. King et al( U. S. Patent Application: 2011/0236575, here after King).
Claim 12 is rejected. McCormick teaches the vessel is rotating, but does not teach the step b and step c carried out in different vessels. King teaches a method of depositing coating on powder with ALD, wherein the ALD vessel has multiple vessels [0059]. King teaches the powder contact with each single precursor in separate chamber to avoid contamination of raw materials [0061].Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have a method of coating that Belangero, Kelder, and McCormick teach where the ALD vessel is multi vessels, as King teaches because it prevents contamination of precursors (raw materials).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:39-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712